Citation Nr: 1236145	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-49 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1310 based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC under the provisions of 38 U.S.C. § 1318 based on a total disability rating at the time of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and CB


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952.  The Veteran died in October 2008.  The appellant (or claimant) is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2009 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012 the appellant testified during a Board hearing in Nashville, Tennessee, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's death certificate lists aspiration pneumonia as the immediate cause of death due to progressive supranuclear palsy (PSP).  Coronary artery disease, status post myocardial infarction, dizziness, and acute renal failure were listed as significant conditions contributing to death but not resulting in the underlying causes.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, effective February 19, 2002.

3.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

4.  PSP was not shown within one year after service separation in October 1952.

5.  The Veteran was not service connected for PSP or pneumonia, and PSP and pneumonia are not etiologically related to service.

6.  A total disability rating was in effect for fewer than 10 years prior to the Veteran's death.

7.  The appellant has not identified clear and unmistakable error in any prior decision with adequate specificity to raise a valid claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1137, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).

2.  The claim for DIC under the provisions of 38 U.S.C.A. § 1318 lacks legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.105 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in this case.

Duty to Notify

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

A January 2009 VCAA letter substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In that letter, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The Board notes that the January 2009 letter did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection for the cause of death to be granted.  See Dingess, supra.  However, there is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.

The Board is aware that the January 2009 letter did not contain a statement of the disability for which service connection was in effect at the time of the Veteran's death; however, VA's failure to notify the appellant of the Veteran's service-connected disability did not affect the essential fairness of the adjudication.  The appellant has clearly demonstrated that she had actual notice that the Veteran was service connected for PTSD and was aware of the need to show the relationship between PTSD and the cause of death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  For example, in a February 2009 statement, the appellant observed that the Veteran suffered from PTSD and had been "100 percent disabled since 2002."  Further, at the January 2012 Board hearing, the appellant demonstrated that she was aware of the need to show the relationship between PTSD and the cause of death by essentially stating (hearing transcript, pages 4-5) that the Veteran's PTSD had contributed to his progressive supranuclear palsy (PSP).  

During the January 2012 Board hearing, to assist the appellant, the undersigned asked questions to help direct the appellant's testimony, and specifically asked the appellant (hearing transcript, page 9) if the Veteran had been exposed to environmental toxins during service.  These actions fulfilled the duties under
38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Duty to Assist

The Veteran's service treatment records are not associated with the claims file, and may have been destroyed in a fire at the Records Center in 1973.  In light of the absence of service medical records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In May 2012 the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  A July 2012 VHA opinion was received by the Board, and a copy of that decision was provided to the appellant.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2012 VHA opinion obtained in this case is adequate.  The VA examiner considered the pertinent evidence of record and provided a supporting rationale for the opinions rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met because there is sufficient competent medical evidence of record to decide the claims.  38 C.F.R. § 3.159(c)(4).

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  For these reasons, the Board finds that VA's duties to notify and assist are met.

As discussed below, the facts regarding entitlement to DIC under 38 U.S.C.A. § 1318 are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to entitlement to DIC based on a total disability rating at the time of the Veteran's death; therefore, the VCAA assistance provisions are inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In this case, the Veteran died in October 2008.  The Veteran's death certificate lists aspiration pneumonia as the immediate cause of death due to progressive supranuclear palsy (PSP).  Coronary artery disease, status post myocardial infarction, dizziness, and acute renal failure were listed as significant conditions contributing to death but not resulting in the underlying causes.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling; effective February 19, 2002.  The Veteran was not service connected for any disability other than PTSD at the time of his death.

The appellant asserts that the Veteran's service-connected PTSD worsened his hypertension, and that the hypertension in turn contributed to the fatal PSP.  The appellant has also indicated that the Veteran was exposed to gunpowder and explosives during his service in Korea which may have also contributed to his PSP.

On the question of direct service incurrence, there is no competent evidence that indicates a link between a current diagnosis of PSP and the Veteran's active service.  See 38 C.F.R. § 3.303.  In this regard, the Board notes that the July 2012 VA physician opined that the Veteran's PSP was not related to exposure to gunpowder or explosives during active service.  Further, the Veteran's PSP was not shown within one year after service separation in 1952, but, rather, was not diagnosed or suspected until 2003; thus, there is no basis upon which to presume that the Veteran's PSP was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

As for pneumonia, the appellant has not asserted, and the medical evidence does not reveal, a link between pneumonia and the Veteran's active service.

While the appellant contends that the Veteran's service-connected PTSD worsened his hypertension, which in turn contributed to the fatal PSP, the more specific and more probative opinion by the VHA physician July 2012 was that the Veteran's PTSD did not worsen his hypertension.  Further, the July 2012 VHA physician also opined that the Veteran's hypertension did not substantially or materially contribute to the Veteran's PSP.

While in a January 2009 letter a private physician (SNF, M.D.) indicated that PTSD could worsen hypertension, and that the Veteran's hypertension contributed to his PSP, Dr. S provided no rationale for any of the opinions.  The January 2009 statement is essentially "unexplained" and thus of less probative value than the July 2012 VHA opinion that contained a rationale for the opinions expressed.  The value of a physician's statement is dependent, in part, upon the extent to which it has a rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board also observes that the July 2012 VHA physician specifically indicated that a review of the claims file had been undertaken.  Further, the file review occurred after all pertinent evidence had been associated with the claims file.

With these considerations in mind, and based on the foregoing discussion, the Board finds that the January 2009 private physician's unexplained assertions (that PTSD could worsen hypertension, and that the Veteran's hypertension contributed to his PSP) has less probative value than the opinions contained in the July 2012 VHA opinion that noted that the Veteran's PTSD did not contribute to PSP.  The July 2012 VHA physician noted that a review of pertinent evidence had been undertaken.  Significantly, the July 2102 VHA physician indicated that he had reviewed medical literature from sources accepted by the general medical community, and specifically noted that the Veteran's private physician had proffered no reference to such medical literature in her opinion.  In short, the 2012 VHA opinion was, unlike the January 2009 private physician's unexplained assertions, based on a review of the pertinent evidence of record and was supported by a well-reasoned rationale.  Further, the July 2102 VHA physician not only surveyed the pertinent medical literature but also submitted medical treatise evidence that supported the opinion.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Regarding the appellant's statements and January 2012 Board hearing testimony that the Veteran's PSP was related to hypertension and PTSD (essentially, that PTSD aggravated hypertension which in turn led to PSP which led to the Veteran's death), the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's PSP involves a complex medical etiological question.  The appellant is competent to relate symptoms of PTSD, some symptoms of hypertension, and PSP that she observed the Veteran experience at any time, but is not competent to opine on whether there is a double link between the Veteran's PTSD, hypertension, and PSP, because such an opinion requires specific medical knowledge and training.  Further, the appellant has not shown (or asserted) that she is competent to opine on the complex interaction between psychological (PTSD), physiological (hypertension), and neurological (PSP) factors present in this case.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The appellant has submitted an article concerning PSP.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  The submitted article simply contains general information concerning the causes of PSP.  As noted by the July 2012 VHA physician, the article notes that the etiology of PSP is currently unknown.  In short, the medical article submitted by the appellant suggesting an unknown etiology does not have any tendency to demonstrate with any degree of certainty a relationship between the Veteran's PSP, (non-service-connected) hypertension, and service-connected PTSD.

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

DIC Under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death; if continuously rated as totally disabling for at least 5 years after such veteran's separation from active service; or if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The Board notes that the Veteran was in receipt of a total disability rating at the time of his death in October 2008.  That rating was granted in a September 2002 rating decision, effective February 19, 2002.  It is uncontested that the total rating had been in effect fewer than 10 years at the time of the Veteran's death.  

The Board notes that application of a line of decisions of the United States Court of Appeals for Veterans Claims (CAVC) and United States Court of Appeals for the Federal Circuit has resulted in different approaches to the adjudication of DIC claims under 38 U.S.C.A. § 1318 depending on the date that the claim was filed.  VA amended 38 C.F.R. § 3.22 as of January 21, 2000.  The goal of the regulatory revision was to eliminate the judicial concept of hypothetical entitlement and clearly express VA's interpretation that an award of DIC under 38 U.S.C.A. §1318 essentially depended on whether the veteran was receiving total disability compensation for the requisite period of time, or was entitled to receive the benefit but for clear and unmistakable error (CUE) in the adjudication of a claim.  In other words, the amendments essentially preclude survivors from re-litigating eligibility for disability benefits except in the case of CUE.  

Accordingly, if, based on the decisions that were issued during a veteran's lifetime, the veteran did not have the requisite level of disability for the requisite number of years, the claimant is required to show CUE in a decision rendered during the veteran's lifetime in order to retroactively revise the veteran's rate of disability.  See Marso v. West, 13 Vet. App. 260 (1999).  Such a determination must be made based solely on the evidence in the claims file or VA custody prior to the veteran's death. 

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

As with all CUE claims, in cases in which the survivor seeks to establish entitlement to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the date or the approximate date of the decision or otherwise provide sufficient detail so as to identify the decision sought to be attacked collaterally, and establish how, based on the evidence of record and the law at the time of the decision, the veteran would have been entitled to receive a total rating.  Cole v. West, 13 Vet. App. 268 (1999).

Here, the appellant has not identified any decision which contains CUE, and she has not described how, based on the evidence of record and the law at the time of the decision, the Veteran would have been entitled to receive a total rating.  Indeed, the appellant has given no indication that she intended to raise a specific claim of CUE, pursuant to 38 C.F.R. § 3.105(a).  See Fugo, 6 Vet. App. 40 and Damrel (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).  As CUE has not been properly pled, and as there is no other basis to grant benefits under 38 U.S.C.A. § 1318, given the date of the 

Veteran's death in 2008 less than 10 years after he was rated 100 percent disabled in 2002, the appeal regarding DIC under the provisions of 38 U.S.C. § 1318 based on a total disability rating at the time of the Veteran's death must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

The appeal regarding DIC under the provisions of 38 U.S.C. § 1318 based on a total disability rating at the time of the Veteran's death is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


